                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


BRANDON WILLIAMS                                  *
                                                  *
       Plaintiff,                                 *
                                                  *          Case No. SAG-19-1938
                v.                                *
                                                  *
STATE OF MARYLAND OFFICE                          *
OF THE GOVERNOR, et al.                           *
                                                  *
       Defendants.                                *
                                                  *

*      *       *       *      *       *       *       *      *       *       *      *       *     *

                                  MEMORANDUM OPINION

       I have reviewed the Motion to Dismiss Complaint filed by Defendants State of Maryland

Office of the Governor and the Baltimore County Office of Child Support (collectively,

“Defendants”), ECF 7, along with the Petition for Judgment filed by Plaintiff Brandon Williams,

who appears pro se. ECF 9. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the

reasons addressed below, Defendants’ Motion must be granted, and Mr. Williams’s Petition must

be denied.

       Mr. Williams’s Complaint seeks money damages in the amount of $100,000,000, along

with “dismissal and discharge of all support orders.” ECF 1 at 4-5. Essentially, his Complaint

alleges constitutional and statutory violations by the Defendant state agencies, pertaining to their

collection activities to enforce a child support order from a Maryland court. Id. at 3-4.

       The Complaint must be dismissed for three distinct reasons, each of which are cited in the

Defendants’ Motion. ECF 7-1. First, the Eleventh Amendment of the United States Constitution

bars suits seeking money damages in federal court against state agencies, without a valid
abrogation or waiver of sovereign immunity. See Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S.

356, 363 (2001) (“The ultimate guarantee of the Eleventh Amendment is that nonconsenting States

may not be sued by private individuals in Federal Court.”). Plaintiff’s lawsuit, against two state

agencies, is a suit against the State of Maryland, as the real party in interest. See, e.g., Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989) (stating that a suit against an official’s office “is no

different from a suit against the State itself”). The State of Maryland has not waived its sovereign

immunity with respect to Plaintiff’s claims, and accordingly his claims for monetary damages are

barred by the Eleventh Amendment.1

        Second, Mr. Williams’s claims are also barred by Maryland’s three-year statute of

limitations. See Bailey-El v. Hous. Auth. of Balt. City, 686 F. App’x 228, 229 (4th Cir. 2017) (per

curiam) (citing Md. Code An.., Cts. & Jud. Proc. § 5-101 (LexisNexis 2013)). According to Mr.

Williams’s Complaint, he knew of the garnishment of his wages to pay his child support

obligations for well more than three years. ECF 1 at 3. In fact, Mr. Williams specifically protested

garnishment actions in 2011 and 2014. Id.; ECF 1-1; ECF 1-5. Nevertheless, Mr. Williams did

not file this action until 2019, well outside the three-year window.

        Third, this Court lacks subject matter jurisdiction to grant Mr. Williams’s request to

invalidate his Maryland child custody order, because the alleged injury to him resulted from a state

court judgment and cannot be challenged in federal court. See, e.g., Exxon-Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005) (noting that federal courts lack jurisdiction over



1
 Mr. Williams argues, without citation to any case law, that “NO ONE is immune once they violate
constitutional law.” ECF 9 at 2. The governing precedent does not support that statement.
Although there is a narrow exception to Eleventh Amendment immunity permitting a State official
to be sued for prospective injunctive relief to address an ongoing constitutional violation, see Ex
parte Young, 209 U.S. 123 (1908), Mr. Williams does not seek prospective injunctive relief in this
case. He has only asked for money damages and dismissal of state court orders, and those two
forms of relief are unavailable for the reasons addressed herein.
                                                    2
cases “brought by state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district court review and

rejection of those judgments”); see also Shooting Point, L.L.C. v. Cumming, 368 F.3d 379, 383

(4th Cir. 2004) (noting a lack of jurisdiction where “if in order to grant the federal plaintiff the

relief sought, the federal court must determine that the state court judgment was erroneously

entered or must take action that would render the judgment ineffectual” (quoting Jordahl v.

Democratic Party, 122 F.3d 192, 199 (4th Cir. 1997))). Given that Mr. Williams expressly seeks

“dismissal and discharge” of the support orders entered in state court, this Court lacks jurisdiction

to address his claims. ECF 1 at 5.

       For the reasons set forth above, Defendants’ Motion to Dismiss, ECF 7, is granted and

Plaintiff’s Petition for Judgment, ECF 9, is denied. A separate Order follows.




Dated: October 24, 2019                                              /s/
                                                      Stephanie A. Gallagher
                                                      United States District Judge




                                                 3
